Exhibit 10.10

SUPERTEX, INC.

INDEMNIFICATION AGREEMENT

Introduction

This Indemnification Agreement (the “Agreement”) is entered into as of
            , 20            (the “Effective Date”), by and between Supertex,
Inc., a California corporation (the “Corporation”), and
            (“Indemnitee”). Various terms used in this Agreement are as defined
throughout this Agreement, with the definition followed by a parenthetical with
the defined term in quotation marks. Other terms are as defined in Section 20.

Background

A. Indemnitee is either a member of the board of directors of the Corporation
(the “Board of Directors”) or an officer of the Corporation, or both, and in
such capacity or capacities, or otherwise as an Agent of the Corporation, is
performing a valuable service for the Corporation.

B. Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Corporation on the condition that he or she be
indemnified as provided in this Agreement.

C. It is intended that Indemnitee shall be paid promptly by the Corporation all
amounts necessary to effectuate in full the indemnity provided in this
Agreement.

Agreement

Based upon the facts and premises contained in the above Background and the
mutual promises below, and intending to be legally bound by this Agreement, the
Corporation and Indemnitee hereby agree as follows:

1. Services by Indemnitee. Indemnitee agrees to serve (a) as a director or an
officer of the Corporation, or both, so long as Indemnitee is duly appointed or
elected and qualified in accordance with the applicable provisions of the
Articles of Incorporation and bylaws of the Corporation, and until such time as
Indemnitee resigns or fails to stand for election or is removed from
Indemnitee’s position, or (b) otherwise as an Agent of the Corporation.
Indemnitee may from time to time also perform other services at the request or
for the convenience of, or otherwise benefiting, the Corporation. Indemnitee may
at any time and for any reason resign or be removed from such position (subject
to any other contractual obligation or other obligation imposed by operation of
law), in which event the Corporation shall have no obligation under this
Agreement to continue Indemnitee in any such position.

 

-1-



--------------------------------------------------------------------------------

2. Indemnification Arising out of Action Other Than by Right of the Corporation.
The Corporation shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any Proceeding (other than an action by or in
the right of the Corporation to procure a judgment in its favor) by reason of
the fact that Indemnitee is or was an Agent, against Expenses, judgments, fines,
settlements and other amounts actually and reasonably incurred in connection
with such Proceeding if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the best interests of the Corporation
and, in the case of a criminal proceeding, had no reasonable cause to believe
the conduct of Indemnitee was unlawful. The termination of any proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
the best interests of the Corporation or that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful. For purposes of this Agreement,
a “director” of the Corporation includes any person (a) who is or was a director
of the Corporation, (b) who is or was serving at the request of the Corporation
as a director of another foreign or domestic corporation, partnership, joint
venture, trust or other enterprise or (c) who was a director of a corporation
which was a predecessor corporation of the Corporation or of another enterprise
at the request of such predecessor corporation.

3. Indemnification Arising out of Action By or In the Right of the Corporation.
The Corporation shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any threatened, pending or completed Proceeding
or action by or in the right of the Corporation to procure a judgment in its
favor by reason of the fact that Indemnitee is or was an Agent, against Expenses
actually and reasonably incurred by Indemnitee in connection with the
investigation, defense, settlement, or appeal of such action if Indemnitee acted
in good faith, in a manner Indemnitee believed to be in the best interests of
the Corporation and its shareholders; except that no indemnification shall be
made under this Section 3 for any of the following:

(i) In respect of any claim, issue or matter as to which Indemnitee shall have
been adjudged to be liable to the Corporation in the performance of Indemnitee’s
duty to the Corporation and its shareholders, unless and only to the extent that
the court in which such proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for the expenses which such court
shall determine;

(ii) Of amounts paid in settling or otherwise disposing of a pending action
without court approval; or

(iii) Of expenses incurred in defending a pending action which is settled or
otherwise disposed of without court approval.

4. Scope of Indemnification. Notwithstanding Sections 2 and 3 above, and subject
to Section 9 below and the last sentence of this Section 4, the Corporation
hereby agrees to hold harmless and indemnify Indemnitee to the maximum extent
authorized or permitted by the provisions of the Code and other applicable law
and the Articles of Incorporation and Bylaws of the Corporation. The
indemnification under Sections 2 and 3, and under the preceding sentence of this
Section 4, shall be made to the maximum extent and in the manner permitted in
the Code and other applicable law and the Articles of Incorporation and Bylaws
of the Corporation in effect on the date hereof or as such Code, law, Articles
of Incorporation, or Bylaws may from

 

-2-



--------------------------------------------------------------------------------

time to time be amended (but, in the case of any such amendment, only to the
extent such amendment permits the Corporation to provide broader indemnification
rights than such Code, law, Articles of Incorporation, or Bylaws permitted the
Corporation to provide before such amendment). The right to indemnification
conferred herein and in the Articles of Incorporation and Bylaws shall be
presumed to have been relied upon by Indemnitee in serving or continuing to
serve the Corporation as an Agent and shall be enforceable as a contract right.
In addition to, and not as a limitation of, the foregoing, the rights of
indemnification of Indemnitee provided under this Agreement shall include those
rights set forth in Sections 5, 8, and 11 below. Notwithstanding the foregoing,
the Corporation shall be required to indemnify Indemnitee in connection with a
Proceeding commenced by Indemnitee (other than a Proceeding commenced by
Indemnitee to enforce Indemnitee’s rights under this Agreement) only if the
commencement of such Proceeding was authorized by the Board of Directors.

5. Advancement of Expenses. All reasonable Expenses incurred by or on behalf of
Indemnitee (including attorneys fees and costs of enforcement of this Agreement)
shall be advanced from time to time by the Corporation to Indemnitee within
thirty (30) days after the receipt by the Corporation of a written request for
an advance of Expenses, whether prior to or after final disposition of a
Proceeding (except to the extent that there has been a Final Adverse
Determination (as hereinafter defined) that Indemnitee is not entitled to be
indemnified for such Expenses), including, without limitation, any Proceeding
brought by or in the right of the Corporation. The written request for an
advancement of any and all Expenses under this paragraph shall contain
reasonable detail of the Expenses incurred by Indemnitee. In the event that such
written request shall be accompanied by an affidavit of counsel to Indemnitee to
the effect that such counsel has reviewed such Expenses and that such Expenses
are reasonable in such counsel’s view, then such expenses shall be deemed
reasonable in the absence of clear and convincing evidence to the contrary. By
execution of this Agreement, Indemnitee hereby makes and shall be deemed
hereafter to have made whatever undertaking as may be required by law at the
time of any advancement of Expenses with respect to repayment to the Corporation
of such Expenses; such undertaking, for example, may be to repay such advances
if it shall be determined ultimately that Indemnitee is not entitled to be
indemnified as authorized in this Agreement. In the event that the Corporation
shall breach its obligation to advance Expenses under this Section 5, the
parties hereto agree that Indemnitee’s remedies available at law would not be
adequate and that Indemnitee would be entitled to specific performance.

Notwithstanding the other provisions of this Section 5, to the extent that an
Agent has been successful on the merits in a defense of any proceeding, claim,
issue or matter referred to in Subsections 2 or 3, such Agent shall be
indemnified against all Expenses actually and reasonably incurred by the Agent
in connection therewith.

6. Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement rebuttable by a preponderance of the evidence and the
Corporation shall have the burden of proof to overcome that presumption in
reaching any contrary determination. The termination of any Proceeding by
judgment, order, settlement, arbitration award or conviction, or upon a plea of
nolo contendere or its equivalent shall not affect this presumption or, except
as determined by a judgment or other final adjudication adverse to Indemnitee,
establish a presumption with regard to any factual matter relevant to
determining Indemnitee’s rights to

 

-3-



--------------------------------------------------------------------------------

indemnification hereunder. If the person or persons so empowered to make a
determination pursuant to Section 8 hereof shall have failed to make the
requested determination within ninety (90) days after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere or its equivalent, or other disposition or partial disposition
of any Proceeding or any other event that could enable the Corporation to
determine Indemnitee’s entitlement to indemnification, the requisite
determination that Indemnitee is entitled to indemnification shall be deemed to
have been made.

7. Indemnification under Section 204(a)(11) of the Code. Subject to the
provisions of Section 204(a)(11) of the Code and any other applicable law,
notwithstanding any other provisions of this Agreement, the following shall
apply to the indemnification of Agents under this Agreement:

(a) The Corporation shall indemnify a person pursuant to this Section 7 if the
Corporation would be required to indemnify such person pursuant to Sections 2,
3, or 4 if the phrase “in a manner such person reasonably believed to be in the
best interests of the Corporation” is replaced with the phrase “in a manner such
person did not believe to be contrary to the best interests of the Corporation.”
If, pursuant to Section 9, the person making the Section 2, 3 and/or 4 conduct
standard determination determines that such standard has not been satisfied,
such person shall also determine whether this Section 7(a) conduct standard has
been satisfied;

(b) There shall be a presumption that the Agent met the applicable standard of
conduct required to be met in either Section 2, 3, 4, or 7(a) for
indemnification of the Agent, rebuttable by clear and convincing evidence to the
contrary;

(c) The Corporation shall have the burden of proving that the Agent did not meet
the applicable standard of conduct in either Section 2, 3, 4, or 7(a);

(d) In addition to the methods provided for in Section 8(b), a determination
that indemnification is proper in the circumstances because that Agent met the
applicable standard of conduct may also be made by a panel of three arbitrators,
one selected by the Corporation, another by Indemnitee, and the third by the
first two arbitrators; or if for any reason three arbitrators are not selected
within thirty (30) days after the appointment of the first arbitrator, then
selection of additional arbitrators shall be made by the American Arbitration
Association. If any arbitrator resigns or is unable to serve in such capacity
for any reason, the American Arbitration Association shall select such
arbitrator’s replacement. The arbitration shall be conducted pursuant to the
commercial arbitration rules of the American Arbitration Association then in
effect.

(e) Unless otherwise agreed to in writing between an Agent and the Corporation
in any specific case, indemnification may be made under Section 2 and 4 for
amounts paid and expenses incurred in settling or otherwise disposing of a
pending action without court approval.

 

-4-



--------------------------------------------------------------------------------

8. Procedure for Determination of Entitlement to Indemnification.

(a) Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to the Corporation. Any request for indemnification shall
include sufficient documentation or information reasonably available to
Indemnitee for the determination of entitlement to indemnification. In any
event, Indemnitee shall submit Indemnitee’s claim for indemnification within a
reasonable time, not to exceed five (5) years after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere or its equivalent, or final determination, whichever is the
later date for which Indemnitee requests indemnification. The Secretary or other
appropriate officer shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise the Board of Directors in writing that Indemnitee has
made such request. Determination of Indemnitee’s entitlement to indemnification
shall be made not later than ninety (90) days after the Corporation’s receipt of
Indemnitee’s written request for such indemnification, provided that any request
for indemnification for Liabilities, other than amounts paid in settlement,
shall have been made after a determination thereof in a Proceeding.

(b) The Corporation shall be entitled to select the forum in which Indemnitee’s
entitlement to indemnification will be heard; provided, however, that if there
is a Change in Control of the Corporation, Independent Legal Counsel (as
hereinafter defined) shall determine whether Indemnitee is entitled to
indemnification. The forum shall be any one of the following:

(i) the shareholders of the Corporation by the affirmative vote of a majority of
the shares entitled to vote represented at a duly held meeting at which a quorum
is present or by the written consent of shareholders as provided in the
Corporation’s Bylaws, with the shares owned by Indemnitee not being entitled to
vote thereon;

(ii) a majority vote of Disinterested Directors (as hereinafter defined),
constituting a quorum;

(iii) Independent Legal Counsel, whose determination shall be made in a written
opinion; or

(iv) The court in which such proceeding is or was pending upon application made
by the Corporation or its Agent or attorney or other person rendering services
in connection with the defense, whether or not such application by the Agent,
attorney or other person is opposed by the Corporation.

9. Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Corporation shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding:

(a) To the extent that payment is actually made to Indemnitee under any
insurance policy, or is made to Indemnitee by the Corporation or an affiliate
otherwise than pursuant to this Agreement. Notwithstanding the availability of
such insurance, Indemnitee also may claim indemnification from the Corporation
pursuant to this Agreement by assigning to the Corporation any claims under such
insurance to the extent Indemnitee is paid by the Corporation;

(b) Provided there has been no Change in Control, for Liabilities in connection
with Proceedings settled without the Corporation’s consent, which consent,
however, shall not be unreasonably withheld;

 

-5-



--------------------------------------------------------------------------------

(c) For an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Corporation within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or similar
provisions of any state statutory or common law; or

(d) To the extent it would be otherwise prohibited by law, if so established by
a judgment or other final adjudication adverse to Indemnitee.

10. Fees and Expenses of Independent Legal Counsel or Arbitrators. The
Corporation agrees to pay the reasonable fees and expenses of Independent Legal
Counsel or a panel of three arbitrators should such Independent Legal Counsel or
such arbitrators be retained to make a determination of Indemnitee’s entitlement
to indemnification pursuant to Section 8(b) of this Agreement, and to fully
indemnify such Independent Legal Counsel or arbitrators against any and all
expenses and losses incurred by any of them arising out of or relating to this
Agreement or their engagement pursuant hereto.

11. Remedies of Indemnitee.

(a) In the event that (i) a determination pursuant to Section 8 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, or (iv) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in the courts of the State
of California of the remedy sought. Alternatively, unless (y) the determination
was made by a panel of arbitrators pursuant to Section 7(d) hereof, or (z) court
approval is required by law for the indemnification sought by Indemnitee,
Indemnitee at Indemnitee’s option may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the commercial arbitration rules of
the American Arbitration Association now in effect, which award is to be made
within ninety (90) days following the filing of the demand for arbitration. The
Corporation shall not oppose Indemnitee’s right to seek any such adjudication or
arbitration award. In any such proceeding or arbitration, Indemnitee shall be
presumed to be entitled to indemnification and advancement of Expenses under
this Agreement and the Corporation shall have the burden of proof to overcome
that presumption.

(b) In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 8
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 11 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that Indemnitee is not entitled to
indemnification.

(c) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 8 hereof, or is deemed to have been made pursuant to
Section 6 hereof or otherwise pursuant to the terms of this Agreement, the
Corporation shall be bound by such determination in the absence of a
misrepresentation or omission of a material fact by Indemnitee in connection
with such determination.

 

-6-



--------------------------------------------------------------------------------

(d) The Corporation shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Corporation shall stipulate in any such court or before any such arbitrator that
the Corporation is bound by all of the provisions of this Agreement and is
precluded from making any assertion to the contrary.

(e) Expenses reasonably incurred by Indemnitee in connection with Indemnitee’s
request for indemnification under, seeking enforcement of or to recover damages
for breach of this Agreement shall be borne by the Corporation when and as
incurred by Indemnitee irrespective of any Final Adverse Determination that
Indemnitee is not entitled to indemnification.

12. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Corporation, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Corporation and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Corporation (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

13. Maintenance of Insurance. Upon the Corporation’s purchase of directors’ and
officers’ liability insurance policies covering its directors and officers,
then, subject only to the provisions within this Section 13, the Corporation
agrees that so long as Indemnitee shall have consented to serve or shall
continue to serve as a director or officer of the Corporation, or both, or as an
Agent of the Corporation, and thereafter so long as Indemnitee shall be subject
to any possible Proceeding (such periods being hereinafter sometimes referred to
as the “Indemnification Period”), the Corporation will use all reasonable
efforts to maintain in effect for the benefit of Indemnitee one or more valid,
binding and enforceable policies of directors’ and officers’ liability insurance
from established and reputable insurers, providing, in all respects, coverage
both in scope and amount which is no less favorable than that provided by such
preexisting policies. Notwithstanding the foregoing, the Corporation shall not
be required to maintain said policies of directors’ and officers’ liability
insurance during any time period if during such period such insurance is not
reasonably available or if it is determined in good faith by the then directors
of the Corporation either that:

(a) The premium cost of maintaining such insurance is substantially
disproportionate to the amount of coverage provided thereunder; or

(b) The protection provided by such insurance is so limited by exclusions,
deductions or otherwise that there is insufficient benefit to warrant the cost
of maintaining such insurance.

Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Corporation shall choose to continue to maintain any
policies of directors’ and officers’ liability insurance during the
Indemnification Period, the Corporation shall maintain similar and equivalent
insurance for the benefit of Indemnitee during the Indemnification Period
(unless such insurance shall be less favorable to Indemnitee than the
Corporation’s existing policies).

 

-7-



--------------------------------------------------------------------------------

14. Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

15. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Corporation effectively to bring suit
to enforce such rights.

16. Optional Means of Assuring Payment. Upon request by an Agent certifying that
the Agent has reasonable grounds to believe the Agent may be made a party to a
proceeding for which the Agent may be entitled to be indemnified under this
Agreement, the Corporation may create a trust fund, grant a security interest or
use other means (including, without limitation, a letter of credit) to ensure
the payment of such sums as may become necessary to effect indemnification as
provided herein.

17. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
the Corporation in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter, whether civil, criminal, administrative or investigative, but the
omission so to notify the Corporation will not relieve it from any liability
that it may have to Indemnitee if such omission does not prejudice the
Corporation’s rights. If such omission does prejudice the Corporation’s rights,
the Corporation will be relieved from liability only to the extent of such
prejudice. Notwithstanding the foregoing, such omission will not relieve the
Corporation from any liability that it may have to Indemnitee otherwise than
under this Agreement. With respect to any Proceeding as to which Indemnitee
notifies the Corporation of the commencement thereof:

(a) The Corporation will be entitled to participate therein at its own expense;
and

(b) The Corporation jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Corporation shall not be
entitled to assume the defense of any Proceeding if there has been a Change in
Control or if Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee with respect to such
Proceeding. After notice from the Corporation to Indemnitee of its election to
assume the defense thereof, the Corporation will not be liable to Indemnitee
under this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the fees and expenses of
such counsel incurred after notice from the Corporation of its assumption of the
defense thereof shall be at the expense of Indemnitee unless:

 

-8-



--------------------------------------------------------------------------------

(i) the employment of counsel by Indemnitee has been authorized by the
Corporation;

(ii) Indemnitee shall have reasonably concluded that counsel engaged by the
Corporation may not adequately represent Indemnitee due to, among other things,
actual or potential differing interests; or

(iii) the Corporation shall not in fact have employed counsel to assume the
defense in such Proceeding or shall not in fact have assumed such defense and be
acting in connection therewith with reasonable diligence;

in each of which cases the fees and expenses of such counsel shall be at the
expense of the Corporation.

(c) The Corporation shall not settle any Proceeding in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent; provided, however, that Indemnitee will not unreasonably withhold his
or her consent to any proposed settlement.

18. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (ii) delivered by facsimile with
facsimile, email, or other written confirmation of receipt, (iii) sent by email
with facsimile, email or other written confirmation of receipt, or (iv) mailed
by certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

(a) If to Indemnitee, to the address, facsimile number, or email address set
forth on the signature page hereto;

(b) If to the Corporation, to the address, facsimile number, or email address
set forth on the signature page hereto;

or to such other address, facsimile number, or email address as may have been
furnished to Indemnitee by the Corporation or to the Corporation by Indemnitee,
as the case may be.

19. Nonexclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Corporation’s Articles of Incorporation or bylaws, or any
agreements, vote of shareholders, resolution of the Board of Directors or
otherwise, and to the extent that during the Indemnification Period the rights
of the then existing directors and officers are more favorable to such directors
or officers than the rights currently provided to Indemnitee thereunder or under
this Agreement, Indemnitee shall be entitled to the full benefits of such more
favorable rights.

 

-9-



--------------------------------------------------------------------------------

20. Certain Definitions.

(a) “Agent” shall mean any person who is or was a director, officer, employee or
other agent of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, employee or agent of another foreign or
domestic corporation, partnership, joint venture, trust or other enterprise, or
was a director, officer, employee or agent of a foreign or domestic corporation
which was a predecessor corporation of the Corporation or of another enterprise
at the request of such predecessor corporation;

(b) “Change in Control” shall mean the occurrence of any of the following:

(i) Both (A) any “person” (as defined below) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing at least twenty
percent (20%) of the total voting power represented by the Corporation’s then
outstanding voting securities; and (B) the beneficial ownership by such person
of securities representing such percentage has not been approved by a majority
of the “continuing directors” (as defined below);

(ii) Any “person” is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing at least fifty percent (50%) of the total voting power
represented by the Corporation’s then outstanding voting securities;

(iii) A change in the composition of the Board of Directors occurs, as a result
of which fewer than two-thirds (2/3) of the incumbent directors are directors
who either (A) had been directors of the Corporation on the “look-back date” (as
defined below) (the “Original Directors”) or (B) were elected, or nominated for
election, to the Board of Directors with the affirmative votes of at least a
majority in the aggregate of the Original Directors who were still in office at
the time of the election or nomination and directors whose election or
nomination was previously so approved (the “continuing directors”);

(iv) The shareholders of the Corporation approve a merger or consolidation of
the Corporation with any other corporation, if such merger or consolidation
would result in the voting securities of the Corporation outstanding immediately
prior thereto representing (either by remaining outstanding or by being
converted into voting securities of the surviving entity) fifty percent (50%) or
less of the total voting power represented by the voting securities of the
Corporation or such surviving entity outstanding immediately after such merger
or consolidation; or

(v) The shareholders of the Corporation approve (A) a plan of complete
liquidation of the Corporation or (B) an agreement for the sale or disposition
by the Corporation of all or substantially all of the Corporation’s assets.

For purposes of Subsection (i) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but shall
exclude (x) a trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation or of a parent or subsidiary of the Corporation
or (y) a corporation owned directly or indirectly by the shareholders of the
Corporation in substantially the same proportions as their ownership of the
common stock of the Corporation.

 

-10-



--------------------------------------------------------------------------------

For purposes of Subsection (iii) above, the term “look-back date” shall mean the
later of (x) the Effective Date and (y) the date 24 months prior to the date of
the event that may constitute a “Change in Control.”

Any other provision of this Section 20(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Corporation, the result of which is to sell all or substantially all of the
assets of the Corporation to another corporation (the “surviving corporation”);
provided that the surviving corporation is owned directly or indirectly by the
shareholders of the Corporation immediately following such transaction in
substantially the same proportions as their ownership of the Corporation’s
common stock immediately preceding such transaction; and provided, further, that
the surviving corporation expressly assumes this Agreement.

(c) “Code” shall mean the California Corporations Code, as amended.

(d) “Disinterested Director” shall mean a director of the Corporation who is not
or was not a party to or otherwise involved in the Proceeding in respect of
which indemnification is being sought by Indemnitee.

(e) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which Indemnitee is otherwise not compensated by the
Corporation or any third party) actually and reasonably incurred in connection
with either the investigation, defense, settlement or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that “Expenses” shall not
include any Liabilities.

(f) “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 8 hereof and either (1) a final adjudication in the courts of the State
of California or decision of an arbitrator pursuant to Section 11(a) hereof
shall have denied Indemnitee’s right to indemnification hereunder, or
(2) Indemnitee shall have failed to file a complaint in a California court or
seek an arbitrator’s award pursuant to Section 11(a) for a period of one hundred
twenty (120) days after the determination made pursuant to Section 5 hereof.

(g) “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Corporation and approved by Indemnitee (which approval shall not
be unreasonably withheld) or, if there has been a Change in Control, selected by
Indemnitee and approved by the Corporation (which approval shall not be
unreasonably withheld), that neither is presently nor in the past five (5) years
has been retained to represent: (i) the Corporation or any of its subsidiaries
or affiliates, or Indemnitee or any corporation of which Indemnitee was or is a
director, officer, employee or agent, or any subsidiary or affiliate of such a
corporation, in any

 

-11-



--------------------------------------------------------------------------------

material matter, or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Legal Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.

(h) “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties or amounts paid in settlement) of any Proceeding.

(i) “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, that is associated with Indemnitee’s being an
Agent of the Corporation.

21. Binding Effect; Duration and Scope of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Corporation), spouses, heirs
and personal and legal representatives. This Agreement shall continue in effect
during the Indemnification Period, regardless of whether Indemnitee continues to
serve as an Agent.

22. Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and

(b) to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

23. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California, as applied to
contracts between California residents entered into and to be performed entirely
within the State of California, without regard to conflict of laws rules.

24. Consent to Jurisdiction. The Corporation and Indemnitee each irrevocably
consent to the jurisdiction of the courts of the State of California for all
purposes in connection with any action or proceeding that arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of California.

25. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement,
except as specifically referred to herein or as provided in Section 19 hereof.

 

-12-



--------------------------------------------------------------------------------

26. Counterparts; Facsimile Signatures. This Agreement may be executed in one or
more counterparts, any of which may be returned by facsimile, and each of which
shall for all purposes be deemed to be an original, but all of which together
shall constitute one and the same Agreement. Indemnitee shall deliver to the
Corporation the original signature copy by express overnight delivery. However,
the failure to deliver the original signature copy and/or the nonreceipt of the
original signature copy shall have no effect upon the binding and enforceable
nature of this Agreement.

[Remainder of Page Left Intentionally Blank]

 

-13-



--------------------------------------------------------------------------------

Authorized Signatures

In order to bind themselves to this Agreement, the Corporation has caused this
Agreement to be executed by a duly authorized officer and Indemnitee has
executed this Agreement on the dates indicated below to be effective as of the
Effective Date.

 

Supertex, Inc., a California corporation
By:                                     
                                                             Print
Name:                                        
                                       
Title:                                     
                                                         Address: 1235 Bordeaux
Drive                 Sunnyvale, California 94089 Telephone
Number:                                                                 
Facsimile Number:                                        
                           Email Address:                                       
                                   Date Executed:                  , 20    
INDEMNITEE By:                                     
                                                             Print
Name:                                        
                                       
Address:                                     
                                                  
                                                                                
                      Telephone:                                    
                                              
Facsimile:                                    
                                                
E-mail:                                                                        
                  Date Executed:                  , 20    

 

-14-